                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Shannon Nicole Lewis,                  )     C/A No.: 3:19-1744-MGL-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )                 ORDER
                                        )
 Alex Klaus,                            )
                                        )
                   Defendant.           )
                                        )

      Shannon Nicole Lewis (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this action against her former employer, Alex Klaus,

alleging discrimination. This matter is before the court on Plaintiff’s motion

for appointment of counsel. [ECF No. 5].

      There is no right to appointed counsel in civil cases. While the court is

granted the power to exercise its discretion to appoint counsel for an indigent

in a civil action, 28 U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th

Cir. 1971), such appointment “should be allowed only in exceptional cases.”

Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff states she cannot

afford counsel and has been unsuccessful in retaining counsel. [ECF No. 5 at

1].

      After a review of the file, the court finds there are no exceptional or

unusual circumstances presented justifying the appointment of counsel, nor

would Plaintiff be denied due process if an attorney were not appointed.
Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984). In most employment

discrimination cases, the issues are not complex, and whenever such a case

brought by an uncounseled litigant goes to trial, the court outlines proper

procedure so the uncounseled litigant will not be deprived of a fair opportunity

to present her case. Accordingly, Plaintiff’s request for a discretionary

appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.

      IT IS SO ORDERED.



June 20, 2019                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      2
